Citation Nr: 1220956	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-23 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 3, 2007 for the grant of a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1960 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  In March 2003, the RO denied entitlement to a TDIU and so informed the Veteran that same month.  He did not appeal that decision.  

2.  The Veteran did not meet the schedular criteria for TDIU prior to January 3, 2007.  

3.  The Veteran's service connected disabilities did not render him unemployable at any time prior to January 3, 2007, and the record does not reflect that it was factually ascertainable that the Veteran was unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities prior to January 3, 2007. 


CONCLUSION OF LAW

An effective date earlier than January 3, 2007 for a TDIU is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011); Hazan v. Gober, 10 Vet. App. 511 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding the duty to notify, the Board observes that the TDIU claim is from a disagreement with the effective date assigned following the establishment of TDIU.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Although this case law was in regard to cases where the underlying claim(s) were in regard to service connection, the same rationale would to apply in the present case where the underlying benefit of TDIU was granted, and the Veteran subsequently disagreed with the effective date thereof.  

The Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran. Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case as it would relate to the current nature of his service-connected disabilities, and not the condition of such prior to January 3 2007 which is the focus of this appeal.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Earlier Effective Date for a TDIU.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Extraschedular TDIU may be awarded if the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities and does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.  

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking Veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Veteran is service-connected for the following disabilities: migraine headaches, evaluated as 50 percent disabling from January 3, 2007; residuals of a fracture of the third right finger, evaluated as 10 percent disabling from July 20, 1998; and arthritis of the right wrist, evaluated as 10 percent disabling from January 2, 2007.  He has a combined rating of 60 percent effective from January 2, 2007.  

The Veteran has contended that he has not worked for some time and that he has submitted an earlier claim of entitlement to TDIU.  The rating decision promulgated in March 2003 denied entitlement to a TDIU.  The record does not reflect the Veteran appealed this denial.  Moreover, new and material was not received within one year of the rating decision showing that the Veteran was unable to obtain and maintain substantially gainful employment due to the disabilities which were then service-connected.  See 38 C.F.R. § 3.156(b).  As such, that decision is final.    

In February 2005, the Veteran claimed entitlement to a TDIU.  The Board notes, however, that the only disability for which service connection was established at that time was residuals of a fracture of the third right finger, evaluated as 10 percent disabling.  As such, his overall combined disability rating prior was 10 percent.  See 38 C.F.R. § 4.25.  During the course of his appeal, he was granted service connection for migraine headaches in April 2009, evaluated as 30 percent disabling from January 3, 2007 the date of the Veteran's hearing testimony which was accepted as a claim for the disorder.  His combined evaluation at that time was 40 percent.  In June 2010, he was granted service connection for a right wrist disorder and a 10 percent evaluation was assigned effective January 3, 2007.  His rating for migraine headaches was increased to 50 percent effective from January 3, 2007.  His combined rating was then 60 percent.  The TDIU was granted at that time, effective January 3, 2007.  The RO determined that this was the date the Veteran first met the schedular requirements for a grant of TDIU in accordance with 38 C.F.R. § 4.16(a).

Although the Veteran did not meet the schedular criteria for TDIU at any time prior to January 3, 3007, the benefit may still be granted under 38 C.F.R. § 4.16(b) based on extra-schedular consideration if the Veteran was unable to secure and follow and substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service (Director) for extraschedular consideration.  

The evidence does not establish that the Veteran was unemployable due to service-connected disabilities prior to January 3, 2007.  In May 2005, a private examiner stated that the Veteran had multiple medical problems, including tremors, anxiety, depression, hypertension, and hyperlipidema which prevented the Veteran from holding a job.  In a June 2005 statement a VA examiner listed multiple conditions that the Veteran had and stated that the Veteran was precluded from working due to various disorders including a right wrist disorder and headaches.  He submitted a similar statement in February 2007 with a list of disorders and indicated that the Veteran's medical and psychological problems interfered with his ability to work.  

Private records dated in 2006 show treatment for multiple disorders including Alzheimer's disease, weakness in the extremities, headaches, seizures, diabetes, hypertension and depression.  The Veteran had almost no VA or private treatment for his service-connected disabilities during this period, and there are no medical findings of unemployability due to any service-connected disorder.  Although the Veteran was awarded disability benefits from the Social Security Administration (SSA) effective in 1996, this was for psychological problems, and as well, the Board notes that SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  The Board has considered the Veteran's statements that he was unemployable during this period, but finds that they are outweighed by the medical evidence of record which establishes the presence of only some occupational impairment but not unemployability due to service connected disability.
  
The Board therefore finds that the Veteran did not meet the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) prior to January 2007, nor is there evidence of unemployability to provide for referral of the claim for extraschedular consideration under 38 C.F.R. § 4.16(b).  

As the law states that the effective date shall be assigned from the date entitlement arose when it is later than the date of claim, an earlier effective date is not warranted in this case.  The regulations governing the assignment of effective dates provide that if the Veteran is found to be unemployable after the date of claim, the appropriate effective date is the date of the finding of unemployability.  38 U.S.C.A. § 5110(b)(2); Harper, supra; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  Therefore an effective date earlier than January 3, 2007 is not warranted for the award of TDIU.  



ORDER

Entitlement to an effective date earlier than January 3, 2007 for the grant of a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


